440 F.2d 1067
UNITED STATES of America, Plaintiff-Appellee,v.Homer Lee NORTON, Defendant-Appellant.
No. 31096Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 26, 1971.

Joseph V. Canto, court appointed, Gainesville, Fla., for defendant-appellant.
William Stafford, U. S. Atty., Clinton Ashmore, Asst. U. S. Atty., Tallahassee, Fla., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966